Citation Nr: 0932146	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  02-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right great toe 
pain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied service connection for 
great right toe pain, and denied service connection for 
headaches.  The case was subsequently transferred to the RO 
in Philadelphia, Pennsylvania.  The Board remanded the claims 
for additional development in September 2007.

The Veteran testified before the undersigned at a 
videoconference hearing in May 2007.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for headaches 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  The evidence of record does not demonstrate chronic right 
toe disorder developed as a result of an established event, 
injury, or disease during active service.




CONCLUSION OF LAW

A chronic right toe disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2002, September 2006, and 
October 2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in October 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).



Factual Background and Analysis

In this case, service medical records dated in November 2000 
show the Veteran reported that he could not walk for a 
prolonged period of time and that he had experienced pain in 
his feet since August 1999.  A report of medical examination 
dated in October 2000 reveals that the Veteran had normal 
feet.  On VA examination in April 2001 prior to his discharge 
from active service he complained of bilateral great toe pain 
that had bothered him for approximately one year.  On 
examination, the examiner stated that the Veteran's toes were 
normal.  He had normal flexion of the toes bilaterally.  
There was no evidence of gouty arthritis.  The examiner, in 
essence, concluded that he could not provide a diagnosis.  

A March 2004 VA examination report noted the Veteran had a 
history of pain as a result of the sesamoid bones of his 
great toes.  It was further noted that the Veteran was not 
actively seeking medical care for his foot disorder.  The 
examiner stated there were no other significant toe problems, 
but provided no opinion as etiology

The Veteran stated in July 2005 that a rheumatologist told 
him that he had problems with his feet.  He said he was told 
that his condition was permanent.  He said that he was told 
that he had osteoarthritis.

During his May 2007 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran said that 
he had severe pains in his right toe depending on what day it 
was, what the weather was like, and what he was doing.  He 
said that he was treated for right toe pain while he was on 
active duty, but he was never given any extended medication 
for it.  He indicated that he was given pads for his shoes 
while he was in service, and he had problems with his right 
toe continuously since leaving the service.  He said that 
every time after he went on a run while he was on active duty 
he felt severe pain in his toe.  He felt that his right toe 
problem was similar to his left toe problem.

On VA examination in September 2008, the examiner noted that 
the Veteran had a questionable diagnosis of sesamoiditis of 
the right great toe while he was on active duty.  The Veteran 
reported that his right great toe symptoms started while he 
was in basic training and then increased in severity over the 
following ten years.  An X-ray revealed that the first 
metatarsal-phalangeal joint on the right demonstrated minimal 
spurring and narrowing.  There was no evidence of hallux 
valgus or bunion formation, and it was noted that the 
sesamoids appeared unremarkable.  No fracture or focal bony 
lesion was observed.  The impression was mild narrowing and 
spurring at the first metatarsophalangeal joint.  The 
diagnoses listed were moderate hallux armitus with very 
minimal arthritic changes, right great toe, and mild right 
sesamoiditis were given.  The examiner opined that the 
Veteran's claimed right toe disability was not at least as 
likely as not due to his active service.  The examiner stated 
that his opinion was based on the Veteran's denial of any 
injuries during active duty, the "sparsity" of any 
documentation associated with any complaints of problems with 
the great toe, present minimal X-ray findings, and that the 
Veteran's subjective complaints of pain appeared out of 
proportion to the response elicited during the examination.

Based upon the evidence of record, the Board finds the 
Veteran's claimed right toe disorder was not incurred as a 
result of an established event, injury, or disease during 
active service.  In this matter, the Board finds the opinion 
of the September 2008 VA examiner persuasive that a present 
right great toe disability was not incurred or aggravated by 
active service.  The examiner reviewed the claims file and 
specifically commented on events from the Veteran's active 
service as well as post-service medical history.  All 
necessary tests were performed.  The examiner provided 
adequate reasons and bases for his opinion that the Veteran's 
claimed disorder was not at least as likely as not due to his 
active service.  There is no medical evidence linking a 
present right great toe disorder to active service.  Without 
persuasive and competent evidence which links a current 
disorder to an event from the Veteran's active duty service, 
service connection cannot be granted on a direct basis.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the Veteran's own 
statements regarding the nature and etiology of his right toe 
disorder and notes that lay persons can attest to factual 
matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
the Veteran may sincerely believe that his right toe disorder 
is a result of his active duty service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  The Board notes 
that Veteran's claims as to continuing symptomatology since 
active service are shown to have been considered by the 
September 2008 VA examiner and, in essence, found to be 
inconsistent with the present objective medical findings.  

The Board has also considered whether service connection for 
a right toe disorder could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, an October 2000 service examination revealed normal 
feet.  No competent medical evidence demonstrates that the 
Veteran experienced a right toe disorder to a compensable 
level within a year after his discharge from active duty.  In 
fact, the X-ray examination in September 2008 revealed only 
mild narrowing and spurring of the joint which the September 
2008 VA examiner found was not likely related to active 
service.  Therefore, the claim for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for right great toe pain is 
denied.




REMAND

In the September 2007 remand, the Board asked that the 
Veteran be provided with a VA examination to determine the 
etiology of his claimed headaches.  The remand instructions 
specified that prior to the examination, the claims folder 
must be made available to the physician for review of the 
case and that a notation to the effect that this record 
review took place should be included in the report.

The Veteran was afforded a VA neurology examination in 
September 2008.  Unfortunately, the examiner does not state 
anywhere in the examination report that he examined the 
claims file.  Additionally, the examiner ordered a computed 
tomography (CT) scan of the Veteran's head, but the results 
of this scan were not included with the examination report.  
It appears that the examiner offered his opinion based on an 
incomplete record, inasmuch as it does not appear that the 
claims file was reviewed, and the results of the CT scan are 
not of record.  In fact, the opinion appears to have been 
based solely upon the Veteran's unsubstantiated report of 
medical history without consideration of his October 2000 
report of medical history in which he denied frequent or 
severe headaches.  Nor was there any indication the examiner 
considered medical evidence dated in 2004 and 2005 indicating 
headaches related to a nonservice-connected cervical spine 
disorder.

VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, in 
Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  As the September 2008 VA 
examination did not comply with the September 2007 remand 
instructions, an additional remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
headaches.  All pertinent VA treatment 
records, including any report of a CT 
scan performed as a result of the 
September 2008 VA examination, must be 
obtained and added to the claim file.  
After the Veteran has signed any 
appropriate releases, all identified 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records cannot be obtained, 
a notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for review.

2.  Thereafter, the Veteran's claim file 
should be returned to the September 2008 
VA neurological disorders examiner for 
clarification of the provided opinion.  
The examiner should be requested to 
reconcile the provided opinion with the 
other medical evidence of record, 
including the Veteran's October 2000 
report of medical history and treatment 
records dated in 2004 and 2005 indicating 
headaches related to a nonservice-
connected cervical spine disorder.

If the September 2008 examiner is 
unavailable, the Veteran should be 
scheduled for an appropriate VA 
examination for opinions as to whether it 
is at least as likely as not (50 percent 
probability or greater) that he has a 
present headache disability as a result 
of an injury or disease onset or 
aggravated during active service.  The 
examiner should reconcile any opinion 
provided with the September 2008 medical 
opinion. 

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues remaining on appeal.  All 
applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


